DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10881459. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a diagnostic system wherein the optical element and receiving element are spatially offset.
U. S. Application No. 17/100068
U. S. Patent No. 10881459
1. A diagnostic apparatus comprising: a catheter comprising an elongated body member having a proximal portion and a distal portion, a diagnostic assembly on the distal portion, the diagnostic assembly including: an optical emitting element, the optical emitting element configured to emit optical radiation into a first tissue portion, an optical receiving element configured to collect optical radiation, the optical radiation indicating characteristics of the first tissue portion; wherein the optical receiving element and the optical emitting element are arranged to be spatially offset along the first tissue portion by at least 5mm; and a processing element electrically or optically connected to the optical receiving element and configured to process the optical radiation collected by the optical receiving element using spatially offset diffuse reflectance spectroscopy.  






4. The apparatus of claim 1, wherein the distal portion comprises a basket assembly, the basket assembly comprising a plurality of radially expanding splines adapted to position a first radially expanding spline adjacent the first tissue portion, the first radially expanding spline including the diagnostic assembly.  
5. The apparatus of claim 4, further comprising a second radially expanding spline with a longitudinal axis, the second radially expanding spline comprising a second diagnostic assembly, the second spline being adapted to position the second diagnostic assembly adjacent a second tissue portion, the second diagnostic assembly comprising: a second optical emitting element, the second optical emitting element configured to emit optical radiation into the second tissue portion, a second optical receiving element configured to collect optical radiation, the optical radiation indicating characteristics of the second tissue portion during the application of energy to the second tissue portion; wherein the second optical receiving element and the second optical emitting element are arranged to be spatially offset along the second longitudinal axis of the second radially expanding spline.  
6. The apparatus of claim 1 further comprising an optical fiber displacement actuator configured to adjust the spatial offset between the optical receiving element and the optical emitting element along the first tissue portion such that the spatial offset between the optical receiving element and the optical emitting element is adjustable.  

1. A diagnostic apparatus comprising: a catheter comprising an elongated body member having a proximal portion and a distal portion, a diagnostic assembly on the distal portion, the diagnostic assembly having a first longitudinal axis; wherein the distal portion positions the diagnostic assembly adjacent a first tissue portion such that the first longitudinal axis lies alongside the first tissue portion, the diagnostic assembly including: an optical emitting element, the optical emitting element configured to emit optical radiation into the first tissue portion, an optical receiving element configured to collect optical radiation, the optical radiation indicating characteristics of the first tissue portion; wherein the optical receiving element and the optical emitting element are arranged to be spatially offset along the longitudinal axis; and a processing element electrically or optically connected to the optical receiving element, the processing element configured to process the optical radiation collected by the optical receiving element using spatially offset diffuse reflectance spectroscopy and to calculate a rate of thermal denaturation of the first tissue portion.


The apparatus of claim 1, wherein the distal portion comprises a basket assembly, the basket assembly comprising a plurality of radially expanding splines adapted to position the respective spline adjacent a tissue, a first radially expanding spline including the diagnostic assembly.


3. The apparatus of claim 2, further comprising a second radially expanding spline with a second longitudinal axis, the second radially expanding spline comprising a second diagnostic assembly, the second spline being adapted to position the second linear segment adjacent a second tissue portion, the second linear segment comprising: a second optical emitting element, the second optical emitting element configured to emit optical radiation into the second tissue portion, a second optical receiving element configured to collect optical radiation, the optical radiation indicating characteristics of the second tissue portion during the application of energy to the second tissue portion; wherein the second optical receiving element and the second optical emitting element are arranged to be spatially offset along the second longitudinal axis of the second radially expanding spline.

6. The apparatus of claim 1 further comprising a detection optical fiber displacement actuator configured to adjust the spatial offset between the optical receiving element and the optical emitting element along the first longitudinal axis such that the spatial offset between the optical receiving element and the optical emitting element is adjustable. 



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 9526426. Although the claims at issue are not identical, they are not patentably distinct from each other because a diagnostic system wherein the optical element and receiving element are spatially offset.
U. S. Application No. 17/100068
U.S. Patent No. 9526426
A diagnostic apparatus comprising: a catheter comprising an elongated body member having a proximal portion and a distal portion, a diagnostic assembly on the distal portion, the diagnostic assembly including: an optical emitting element, the optical emitting element configured to emit optical radiation into a first tissue portion, an optical receiving element configured to collect optical radiation, the optical radiation indicating characteristics of the first tissue portion; wherein the optical receiving element and the optical emitting element are arranged to be spatially offset along the first tissue portion by at least 5mm; and a processing element electrically or optically connected to the optical receiving element and configured to process the optical radiation collected by the optical receiving element using spatially offset diffuse reflectance spectroscopy.  
The apparatus of claim 1, wherein the distal portion comprises a basket assembly, the basket assembly comprising a plurality of radially expanding splines adapted to position a first radially expanding spline adjacent the first tissue portion, the first radially expanding spline including the diagnostic assembly.  

5. The apparatus of claim 4, further comprising a second radially expanding spline with a longitudinal axis, the second radially expanding spline comprising a second diagnostic assembly, the second spline being adapted to position the second diagnostic assembly adjacent a second tissue portion, the second diagnostic assembly comprising: a second optical emitting element, the second optical emitting element configured to emit optical radiation into the second tissue portion, a second optical receiving element configured to collect optical radiation, the optical radiation indicating characteristics of the second tissue portion during the application of energy to the second tissue portion; wherein the second optical receiving element and the second optical emitting element are arranged to be spatially offset along the second longitudinal axis of the second radially expanding spline.   
1. An ablation catheter apparatus comprising: an elongated body member having a proximal end, and a distal end; a basket at the distal end, the basket comprising a plurality of radially expanding splines, the plurality of radially expanding splines including at least a first radially expanding spline, a second radially expanding spline, and a third radially expanding spline; a first electrode located on the first radially expanding spline, the first electrode configured to apply energy to tissue adjacent to the first radially expanding spline during an ablation procedure; and a second electrode located on the second radially expanding spline, the second electrode configured to apply energy to tissue adjacent to the second radially expanding spline during the ablation procedure; wherein at least one of the first radially expanding spline, the second radially expanding spline, or the third radially expanding spline includes: a first and a second aperture or aperture portion; a lumen; an optical emitting element inside the lumen configured to emit optical radiation through the first aperture and into adjacent tissue during the ablation procedure; and an optical receiving element inside the lumen configured to collect optical radiation through the first or the second aperture during the ablation procedure, the optical radiation indicating characteristics of adjacent tissue during the ablation procedure; wherein the optical receiving element and the optical emitting element are arranged such that there is a spatial offset between the optical receiving element and the optical emitting element along a longitudinal axis of the lumen.































Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8-10, 15, and 19, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Patent No. 8,670,813 to Tang.
Regarding Claims 1 and 15, Tang teaches a diagnostic apparatus comprising: a catheter comprising an elongated body member having a proximal portion and a distal portion, a diagnostic assembly on the distal portion, the diagnostic assembly including: an optical emitting element, the optical emitting element configured to emit optical radiation into a first tissue portion, an optical receiving element configured to collect optical radiation, the optical radiation indicating characteristics of the first tissue portion (Figs. 5a teaches a catheter with a proximal and distal end; fig. 5b elements 62 and 64 teaches the distal end comprising optical emitting elements and receiving elements); wherein the optical receiving element and the optical emitting element are arranged to be spatially offset along the first tissue portion (fig. 5b teaches two optical emitting elements and two receiving elements 862 and 864 which are spatially offset); and a processing element electrically or optically connected to the optical receiving element and configured to process the optical radiation collected by the optical receiving element using spatially offset diffuse reflectance spectroscopy (abstract and col. 2 lines 20-55 teaches optical spectroscopy).  
Tang teaches that the emitting and receiving fibers are spatially offset but does not expressly teach a that the offset is 5mm or 10mm. 
It would be obvious to one of ordinary skill in the art at the time of filing to modify Tang with a setup such that the offset is 5mm, since different offsets are merely a design choice.
Regarding Claim 2, Tang teaches a first aperture wherein the optical emitting element is configured to emit optical radiation through a first aperture into the first tissue portion (fig. 5b teaches two optical emitting elements and two receiving elements 862 and 864 which are spatially offset as such teach two apertures).  
Regarding Claim 3, Tang teaches a second aperture, wherein the optical receiving element collects radiation that enters through the second aperture (fig. 5b teaches two optical emitting elements and two receiving elements 862 and 864 which are spatially offset as such teach two apertures).  
Regarding Claim 8, Tang teaches that the processing element is configured to generate an optical spectra of the optical radiation collected by the optical receiving element (col. 10 lines 1-5  teaches generating a spectral profile with the optical radiation).  
Regarding Claims 9, 10, and 19, Tang teaches that the processing element is configured to compare the generated optical spectra of the optical radiation collected by the optical receiving element to a reference optical spectra for at least one of following tissue types: fat, nerve, muscle, or collagen (col. 10 lines 16-21 teaches that the tissue is collagen).  

Claims 4, 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Patent No. 8,670,813 to Tang in view of U. S. Publication No. 2010/0063492 to Kahlert et al.
Regarding Claim 4, Tang teaches all of the above claimed limitations but does not expressly teach a basket assembly with a plurality of splines that includes the diagnostic assembly.
Kahlert teaches a basket assembly with a plurality of splines that includes the diagnostic assembly (fig. 1 teaches a basket assembly element 36 with splines elements 16 with multiple elements 17, 18, and 19).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Tang with a setup such that the catheter comprises a basket assembly with a plurality splines to include the diagnostic assembly as taught by Kahlert, since such a setup would result in 
Regarding Claim 7, Tang teaches all of the above claimed limitations but does not expressly teach an electrode configured to apply energy to the first tissue portion.  
Kahlert teaches a spectroscopic catheter with an electrode to apply energy (para 0070 teaches energy emitting element 33 is electrode).
it would be obvious to one of ordinary skill in the art at the time of filing to modify Tang with a setup such that the catheter comprises an electrode as taught by Kahlert, since such a setup would result in a catheter capable of spectroscopic imaging and treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793